DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/289,521, and is in response to the Amendments filed on 04 February 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Response to Preliminary Amendment
Claims 21-40 remain pending in the application, while claims 1-20 have been cancelled. Claims 21-40 are new.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
it states "The main control terminal and the controlled terminal perform the exchange.". There is no prior recitation of an exchange, therefore it is recommended to amend the Abstract to state "The main control terminal and the controlled terminal perform an . Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 21, 37 and 38 are objected to because of the following informalities: 
In claim 21, line 4, and claim 37, line 7, "configure" should read "configured". 
In claim 38, "the host computer is further configured to determines a status" should read "the host computer is further configured to determine.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a.	“sterile barrier…” in claim 24
b.	“selector…” in claim 25
c.	“trigger device…” in claim 26
d.	“control module…” in claim 28
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the corresponding structure for a “selector” in paragraph [0031].
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 26 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 24, 26 and 28
The claims recite a “sterile barrier…”, “trigger device…”, and “control module…”. The recitations are functional language that specify a desired result. However, the written description fails to identify how the desired results are achieved. For example, what specific structure does the “sterile barrier” use to isolate the surgical tool driving module from the surgical tool? What specific structure does the “trigger device” use to trigger the host computer to send a status-changed signal to the first or second embedded computer? What specific structure does the “control module” use to control the motor based on a received signal? As such, the claims lack written description because the claims define the invention using functional language that specifies desired results but the written description fails to identify how the results are achieved. See MPEP 2163.03(V) and MPEP 2181(IV).
The above limitations reciting the non-structural terms “sterile barrier”, “trigger device”, and “control module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions, therefore the claim limitations are indefinite as discussed below. As such, the claims lack written description because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. See MPEP 2163.03(VI) and MPEP 2181(IV).

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 24, 26 and 28
Claim limitations “sterile barrier…”, “trigger device…”, and “control module…” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions. The disclosure generally recites the above limitations, but no specific structure, material or acts are defined. Black boxes are provided in the figures for the sterile barrier and control module with no further description and the Specification simply recites the claimed functions. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 25-26 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 20140257330 A1 and Choi hereinafter) .
Regarding Claim 21
Choi teaches a control system for a surgical robot (see Figs. 1-8; [0003] and [0010]), the control system comprising: 
at least one first embedded computer (see Figs. 1-3 and 8, imaging device 300; [0029]) connected with a surgical tool driving module (see Figs. 1-3 and 8, slave device 200; [0012] and [0029]); 
a second embedded computer (see Figs. 3-8, monitoring device 400; [0061]) connected with the first embedded computer and configured to receive a status information from the first embedded computer (see Figs. 3-6, [0012], [0061], [0064]-[0065] and [0076]); and 
a host computer (see Figs. 1-3 and 8, master device 100; [0029]) connected with the second embedded computer and configured to receive the status information from the second embedded computer (see Figs. 3, 5 and 7, [0012], [0064]-[0065], [0075]-[0077]).
Regarding Claim 22
Choi teaches the control system of claim 21 (as discussed above in claim 21), 
wherein the surgical robot further comprises: 
a surgical tool connected with the surgical tool driving module (see Fig. 1, surgical tool 206; [0042], [0047]-[0049]).
Regarding Claim 23
Choi teaches the control system of claim 22 (as discussed above in claim 22), 
wherein the status information comprises a status of teleoperation motion of the surgical tool (see [0040], [0062], [0064], [0076]).
Regarding Claim 25
Choi teaches the control system of claim 21 (as discussed above in claim 21), 
wherein the surgical robot further comprises: a control device connected with the host computer (see Fig. 2, first controller 130; [0037]); and a selector connected with the host computer and configured to select the surgical tool driving module to be controlled by the control device (see Fig. 2, first input device 110; [0031]-[0033], [0037]-[0038], [0044] and [0055]).
The limitation requiring a “selector” has been interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and because the generic placeholder is not preceded by a structural modifier. See section entitled “claim interpretation” above. As such, Applicant’s claims are construed to require a selection operation performed in a pedal manner (see Applicant’s spec at [0031]) or equivalent structure for the “selector”. 
Regarding Claim 26
Choi teaches the control system of claim 25 (as discussed above in claim 25), 
wherein the control device comprises a trigger device configured to trigger the host computer to send a status-changed signal to the first embedded computer or the second embedded computer (see Fig. 2, first control signal generator 131; [0037]-[0038] and [0055]).
Regarding Claim 31
Choi teaches the control system of claim 21 (as discussed above in claim 21), 
wherein the surgical robot further comprises: 
a display connected with the host computer and configured to display the status information and receive an operation input from an operator (see Fig. 2, first display 120; [0038]-[0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 22 above, and further in view of Schena et al. (US 20130325034 A1 and Schena hereinafter).
Regarding Claim 24
Choi teaches the control system of claim 22 (as discussed above in claim 22), 
Choi is silent regarding wherein the surgical robot further comprises: a sterile barrier configured to isolate the surgical tool driving module from the surgical tool or the imaging tool driving module from the imaging tool.
Schena teaches a control system for a surgical robot (see all Figs.; [0003] and [0009]),
wherein the surgical robot further comprises: a sterile barrier configured to isolate the surgical tool driving module from the surgical tool (see [0020]).
Mintz, see reference below, additionally teaches a control system for a surgical robot (see all Figs.; [0004]),
wherein the surgical robot further comprises: a sterile barrier configured to isolate the surgical tool driving module from the surgical tool (see [0041] and [0049]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the control system element taught by Schena, with the control system taught by Choi. That is, it would have been obvious to take the control system of Choi, and further include a sterile barrier configured to isolate the surgical tool driving module from the surgical tool, as taught by Schena.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the control system, wherein the surgical robot further comprises a sterile barrier configured to isolate the surgical tool driving module from the surgical tool. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claims 27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 21 above, and further in view of Hourtash et al. (US 20140276951 A1 and Hourtash hereinafter).
Regarding Claim 27
Choi teaches the control system of claim 21 (as discussed above in claim 21), 
wherein the surgical tool driving module comprises: 
a control module (see Fig. 2, second controller 230; [0044]). 
Choi is silent regarding a reading chip configured to read information from a surgical tool connected with the surgical tool driving module or an imaging tool connected with the imaging tool driving module.
Hourtash teaches a control system for a surgical robot (see all Figs.; [0003]), the control system comprising:
a surgical tool driving module (see Fig. 8C, support structure 850 and manipulator assembly 810),
wherein the surgical tool driving module comprises:
a control module (see Fig. 8C, work space controller 862); and
a reading chip configured to read information from a surgical tool connected with the surgical tool driving module (see Fig. 8C, RFID reader 839; [0124]).
Schena, see reference above, additionally teaches wherein the surgical tool driving module comprises a reading chip configured to read information from a surgical tool connected with the surgical tool driving module (RFID antenna module 82; [0023] and [0066]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the control system element taught by Hourtash, with the control system taught by Choi. That is, it would have been obvious to take the control system of Choi, and further include a reading chip configured to read information from a surgical tool connected with the surgical tool driving module, as taught by Hourtash.
Hourtash teaches a reading chip to read the identification of the tool and to communicate the identification to other elements of the robotic system. A person having ordinary skill in the art would have been motivated to combine the reading chip with the control system of Choi to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the control system, wherein the surgical tool driving module further comprises a reading chip configured to read information from a surgical tool connected with the surgical tool driving module. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 29
Modified Choi teaches the control system of claim 27 (as discussed above in claim 27), 
Choi is silent regarding wherein the surgical tool or the imaging tool comprises an information tag and a second coupling configured to be coupled with the first coupling, and the reading chip is configured to identify and read the information tag.
Hourtash further teaches wherein the surgical tool comprises an information tag and a second coupling configured to be coupled with the first coupling, and the reading chip is configured to identify and read the information tag (see Fig. 8C, tool identification unit 845; [0123]-[0124]).
Schena, see reference above, additionally teaches wherein the surgical tool comprises an information tag and a second coupling configured to be coupled with the first coupling, and the reading chip is configured to identify and read the information tag (see "RFID tag on the surgical instrument or sterile adapter component",  [0023], [0063] and [0066]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the control system elements taught by Hourtash, with the control system taught by modified Choi. That is, it would have been obvious to take the control system of modified Choi, and further include an information tag to be read by the reading chip and a second coupling configured to be coupled with the first coupling, as taught by Hourtash.
Hourtash teaches an information tag and second coupling to store a tool identifier that identifies one or more characteristics of the tool and to communicate the tool identifier to other elements of the robotic system. A person having ordinary skill in the art would have been motivated to combine the information tag and second coupling with the control system of Choi to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the control system, wherein the surgical tool further comprises an information tag and a second coupling configured to be coupled with the first coupling, and the reading chip is configured to identify and read the information tag. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 30
Modified Choi teaches the control system of claim 27 (as discussed above in claim 27),
Choi additionally teaches wherein the control module is connected with the first embedded computer through a first communication bus (see Fig. 2, second communicator 240 and third communicator 340).
Choi is silent regarding wherein the reading chip is connected with the first embedded computer through a second communication bus.
Hourtash teaches wherein the control module is connected with the first embedded computer through a first communication bus (see Fig. 8C, joint space controller 858), and the reading chip is connected with the first embedded computer through a second communication bus (see Fig. 8C, contacts 832; [0124]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hourtash to modified Choi. That is, it would have been obvious to modify the control system of modified Choi to connect the reading chip with the first embedded computer through a second communication bus.
Hourtash teaches this known technique in order to communicate the tool identifier to additional elements of the robotic system. A person having ordinary skill in the art would have been motivated apply the known technique to the control system of Choi to attain the same results.
Application of the known technique taught by Hourtash to the control system taught by modified Choi would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the control system, wherein the control module is connected with a first embedded computer through a first communication bus, and the reading chip is connected with the first embedded computer through a second communication bus. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.). Additionally, rearrangement of parts is considered an obvious modification. See MPEP 2144.04(VI). 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over modified Choi as applied to claim 27 above, and further in view of Schena and Kuhl (DE 102014005351 A1 and Kuhl hereinafter) .
Regarding Claim 28
Modified Choi teaches the control system of claim 27 (as discussed above in claim 27), 
Choi additionally teaches wherein the surgical tool driving module further comprises: 
a motor connected with a first coupling and configured to drive the surgical tool via the first coupling (see [0047]),
wherein the control module is connected with the motor and configured to control the motor based on a received control signal (see Fig. 2; [0044], [0047]).
Choi is silent regarding a motor rotation angle sensor connected with the motor and configured to detect rotation of the motor and a zero point switch configured to detect whether the first coupling is at a zero position, 
Schena teaches wherein the surgical tool driving module further comprises: 
a motor connected with a first coupling and configured to drive the surgical via the first coupling (see all Figs.; [0003] and [0009]);
a motor rotation angle sensor connected with the motor and configured to detect rotation of the motor (see [0024], [0067], and [0073]-[0074]), and
a switch configured to detect the position of a coupling (see [0009]),
wherein the control module is connected with the motor, the motor rotation angle sensor, and configured to control the motor based on a received control signal (see [0067]).
Kuhl teaches a control system (see Fig. 1; [0001]; see corresponding paragraphs in the attached reference DE_102014005351_A1), the control system comprising:
a zero point switch configured to detect whether the first coupling is at a zero position (see Fig. 1, position detection device 12; [0004]-[0009], [0012] and [0034]-[0035]),
wherein the control module is connected with the zero point switch (see [0035]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the control system elements taught by Schena and Kuhl, with the control system taught by modified Choi. That is, it would have been obvious to take the control system of modified Choi, and further include a motor rotation angle sensor connected with the motor and configured to detect rotation of the motor, as taught by Schena. It would have been obvious to take the control system of modified Choi, and further include a zero point switch configured to detect whether the first coupling is at a zero position, as taught by Kuhl.
Schena teaches a motor rotation angle sensor to detect motor orientation to be used as an input to control the phase of the windings of the motor to control rotation of the motor. A person having ordinary skill in the art would have been motivated to combine the motor rotation angle sensor with the control system of Choi to attain the same results.
Kuhl teaches a zero point switch to detect deviation of the coupling position and provide correction values to compensate for the deviation. A person having ordinary skill in the art would have been motivated to combine the zero point switch with the control system of Choi to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the control system, wherein the surgical tool driving module or the imaging tool driving module further comprises: a motor rotation angle sensor connected with the motor and configured to detect rotation of the motor; and a zero point switch configured to detect whether the first coupling is at a zero position, wherein the control module is connected with the motor, the motor rotation angle sensor and the zero point switch, and configured to control the motor based on a received control signal. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 21 above, and further in view of Mintz et al (US 20120059390 A1 and Mintz hereinafter).
Regarding Claim 32
Choi teaches the control system of claim 21 (as discussed above in claim 21), 
Choi is silent regarding wherein the surgical robot further comprises: one or more indicator lights connected with the second embedded computer through a third communication bus and configured to display an operating status.
Mintz teaches a control system for a surgical robot (see all Figs.; [0004]), wherein the surgical robot further comprises: 
one or more indicator lights connected with the second embedded computer through a third communication bus and configured to display an operating status (see Figs. 1-2, 5, 10-14, etc.; [0010],  [0044]-[0045] and [0062]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the control system elements taught by Mintz, with the control system taught by Choi. That is, it would have been obvious to take the control system of Choi, and further include a one or more indicator lights connected with the second embedded computer through a third communication bus and configured to display an operating status, as taught by Mintz.
Mintz teaches indicator lights to display any of a wide variety of signals through combinations of color, blinking, and the like. The indicator lights are configured to display operating status such as whether the manipulator and surgical instrument are following input movement commands of a lead surgeon and whether movement of the surgical instrument is inhibited. A person having ordinary skill in the art would have been motivated to combine the indicator lights with the control system of Choi to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the control system, wherein the surgical robot comprises one or more indicator lights connected with the second embedded computer through a third communication bus and configured to display an operating status. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 33
Modified Choi teaches the control system of claim 32 (as discussed above in claim 32), 
Choi is silent regarding wherein the one or more indicator lights are disposed on the surgical tool driving module or the imaging tool driving module and configured to display an operating status of the surgical tool driving module, a surgical tool connected with the surgical tool driving module, the imaging tool driving module, or an imaging tool connected with the imaging tool driving module.
Mintz further teaches wherein the one or more indicator lights are disposed on the surgical tool driving module (see Figs. 1-5, etc. indicators 20) and configured to display an operating status of the surgical tool driving module (see Figs. 12-14), a surgical tool connected with the surgical tool driving module (see Figs. 13-14), and the imaging tool driving module (see [0047] and [0051]).
Regarding Claim 34
Modified Choi teaches the control system of claim 33 (as discussed above in claim 33), 
Choi further teaches wherein the operating status comprises a working phase of the surgical tool (see [0040], [0062], [0064], [0076], and [0086]) and an error (see [0086]).
Mintz further teaches wherein the operating status comprises a pre- installation phase of the surgical tool or the imaging tool (see Figs. 13-14), a preparation or working phase of the surgical tool (see Figs. 12-14), and an error (see Figs. 12-14 and [0049]).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 21 above, and further in view of Nagashimada (US 20130023860 A1 and Nagashimada hereinafter).
Regarding Claim 35
Choi teaches the control system of claim 21 (as discussed above in claim 21), 
wherein the surgical robot further comprises: 
a network router connected with the host computer, the first embedded computer and the second embedded computer (see Figs. 2-3; [0054]).
Choi teaches communication via a network, but does not explicitly teach a local area network. That is, Choi is silent regarding a local area network router connected with the host computer, the first embedded computer and the second embedded computer.
Nagashimada teaches a control system for a surgical robot (see all Figs. [0002]), the control system comprising:
a local area network router connected with the host computer, the first embedded computer and the second embedded computer (see [0069]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the control system element taught by Nagashimada, with the control system taught by Choi. That is, it would have been obvious to take the control system of Choi, and further include a local area network router, as taught by Nagashimada.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the control system, wherein the surgical robot further comprises a local area network router connected with a host computer, a first embedded computer and a second embedded computer. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 21 above, and further in view of Holop et al. (US 20140128886 A1 and Holop hereinafter) .
Regarding Claim 36
Choi teaches the control system of claim 21 (as discussed above in claim 21),
Choi is silent regarding wherein the surgical robot further comprises: an electromagnetic relay connected with the second embedded computer through a fourth communication bus; and an energy generator connected with the electromagnetic relay, wherein the second embedded computer is configured to control the electromagnetic relay to control an energy surgery actuator connected with the energy generator and disposed on a surgical tool connected with the surgical tool driving module.
Holop teaches a control system for a surgical robot (see all Figs. [0002]), the surgical robot comprising:
an electromagnetic relay connected with the second embedded computer through a fourth communication bus (see [0059], [0068], [0070]); and 
an energy generator connected with the electromagnetic relay (see [0028], [0059], [0068], and [0070]), 
wherein the second embedded computer is configured to control the electromagnetic relay to control an energy surgery actuator connected with the energy generator and disposed on a surgical tool connected with the surgical tool driving module (see [0059], [0068], and [0070]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the control system elements taught by Holop, with the control system taught by Choi. That is, it would have been obvious to take the control system of Choi, and further include an electromagnetic relay connected with an energy generator and the second embedded computer, wherein the second embedded computer is configured to control the electromagnetic relay to control an energy surgery actuator connected with the energy generator and disposed on a surgical tool connected with the surgical tool driving module, as taught by Holop.
Holop teaches an electromagnetic relay and energy generator to deliver energy to a tool upon receipt of an energy input command from a user interface. A person having ordinary skill in the art would have been motivated to combine the electromagnetic relay and energy generator with the control system of Choi to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the control system, further comprising: an electromagnetic relay connected with the second embedded computer through a fourth communication bus; and an energy generator connected with the electromagnetic relay, wherein the second embedded computer is configured to control the electromagnetic relay to control an energy surgery actuator connected with the energy generator and disposed on a surgical tool connected with the surgical tool driving module. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Additionally, rearrangement of parts is considered an obvious modification. See MPEP 2144.04(VI).

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Morrissette (US 20210275212 A1 and Morrissette hereinafter).
Regarding Claim 37
Choi teaches a surgical robot (see Figs. 1-8; [0003] and [0010]), comprising: 
at least one surgical driving module (see Figs. 1-3 and 8, slave device 200; [0029]); 
at least one surgical tool connected with the surgical or imaging tool driving module (see Fig. 1, surgical tool 206; [0042], [0047]-[0049]); 
at least one first embedded computer (see Figs. 1-3 and 8, imaging device 300; [0029]) connected with the surgical tool driving module (see Figs. 1-3 and 8; [0012] and [0029]); 
a second embedded computer (see Figs. 3-8, monitoring device 400; [0061]) connected with the first embedded computer and configured to receive a status information from the first embedded computer (see Figs. 3-6, [0012], [0061], [0064]-[0065] and [0076]); and 
a host computer (see Figs. 1-3 and 8, master device 100; [0029]) connected with the second embedded computer and configured to receive the status information from the second embedded computer (see Figs. 3, 5 and 7, [0012], [0064]-[0065], [0075]-[0077]) and determine a status of the surgical tool (see [0040], [0062], [0064], [0076]).
Choi is silent regarding the surgical or imaging tool extending from or retracting into a multi-lumen tube.
Morrissette teaches a surgical robot (see Fig. 1; [0036]), comprising:
a host computer (see Fig. 1, control system 120) configured to receive status information and determine a status of the surgical or imaging tool extending from or retracting into a multi-lumen tube (see "instrument guide" Figs. 2-10; [0037]-[0038], [0043]-[0044], [0062] and [0064]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the control system element taught by Morrissette, with the control system taught by Choi. That is, it would have been obvious to take the control system of Choi, and further include a multi-lumen tube for extending or retracting the surgical tool into, as taught by Morrissette.
Morrissette teaches the use of a multi-lumen tube to guide a plurality of tools through various passageways throughout a patient’s body. A person having ordinary skill in the art would have been motivated to combine the multi-lumen tube with the surgical robot of Choi to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the control system, wherein the host computer is configured to receive status information and determine a status of the surgical or imaging tool extending from or retracting into a multi-lumen tube. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 38
Modified Choi teaches the surgical robot of claim 37 (as discussed above in claim 37), 
Choi is silent regarding wherein the host computer is further configured to determine a status of the multi-lumen tube entering or exiting into a surgical incision.
Morrissette teaches wherein the host computer is further configured to determine a status of the multi-lumen tube entering or exiting into a surgical incision (see Fig. 6; [0046] and [0054]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the control system element taught by Morrissette, with the control system taught by Choi. That is, it would have been obvious to take the control system of Choi, and further include a multi-lumen tube for entering or exiting into a surgical incision, as taught by Morrissette.
Morrissette teaches a multi-lumen tube inserted into a surgical incision to guide a plurality of tools through various passageways throughout a patient’s body. A person having ordinary skill in the art would have been motivated to combine the multi-lumen tube with the surgical robot of Choi to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the control system, wherein the host computer is further configured to determine a status of the multi-lumen tube entering or exiting into a surgical incision. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 39
Modified Choi teaches the surgical robot of claim 37 (as discussed above in claim 37), 
Choi further teaches wherein the status information comprises a status of teleoperation motion of the surgical tool (see [0040], [0062], [0064], and [0076]).
Morrissette additionally teaches wherein the status information comprises a status of entering/exiting surgical incision for the multi-lumen tube (see Fig. 6; [0037], [0046] and [0054]), a status of extending/retracting the surgical or imaging tool from/into the multi-lumen tube ([0037], [0043]-[0044], [0062] and [0064]) and a status of teleoperation motion of the surgical or imaging tool (see [0037]-[0038]).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over modified Choi as applied to claim 37 above, and further in view of Hourtash.
Regarding Claim 40
Modified Choi teaches the surgical robot of claim 37 (as discussed above in claim 37), 
Choi additionally teaches wherein the surgical or imaging tool driving module comprises: 
a control module connected with the first embedded computer through a first communication bus (see Fig. 2, second controller 230, second communicator 240 and third communicator 340; [0044]).
Choi is silent regarding a reading chip connected with the first embedded computer through a second communication bus and configured to read information from the surgical or imaging tool.
Hourtash teaches wherein the surgical or imaging tool driving module comprises: 
a control module connected with the first embedded computer through a first communication bus (see Fig. 8C, work space controller 862 and joint space controller 858); and 
a reading chip connected with the first embedded computer through a second communication bus and configured to read information from the surgical or imaging tool (see Fig. 8C,  RFID reader 839 and contacts 832; [0124]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the control system element taught by Hourtash, with the control system taught by modified Choi. That is, it would have been obvious to take the control system of modified Choi, and further include a reading chip configured to read information from a surgical tool, as taught by Hourtash.
Hourtash teaches a reading chip to read the identification of the tool and to communicate the identification to other elements of the robotic system. A person having ordinary skill in the art would have been motivated to combine the reading chip with the surgical robot of modified Choi to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the surgical robot, wherein a reading chip is connected with the first embedded computer through a second communication bus and configured to read information from the surgical or imaging tool. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664